Citation Nr: 0807303	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-26 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease secondary to service-connected diabetes mellitus type 
II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 to November 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Service connection may be granted for a disability that is 
shown to be proximately due to or the direct result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  This 
regulation has been interpreted by the United States Court of 
Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is caused by a service-
connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  This regulation was 
revised in 2006 to incorporate the Court's ruling in Allen.  
See 71 Fed. Reg 52747 (Sept. 7, 2006).  The regulation 
provides as follows:

(a) General.  Except as provided in § 3.300(c), disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  

(b) Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
Part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.  

The veteran contends that he developed or aggravated his 
peripheral vascular disease as a result of his service-
connected diabetes mellitus type II.  The Board notes that 
the veteran has previously established service connection for 
diabetes mellitus type II rated at 20 percent disabling.

The veteran has submitted medical opinions from his private 
doctor dated September 2004 and August 2005.  Within these 
opinions, the doctor opines that it is probable that the 
veteran suffered from diabetes and peripheral vascular 
disease at the same time, even though the veteran was 
diagnosed with peripheral vascular disease in 1997 and 
diabetes in 1998.  The doctor further opined that the 
veteran's diabetes is directly linked to the veteran's 
peripheral vascular disease (as well as his hypertension - a 
disorder not before the Board in this appeal).  However, the 
private doctor did not explain what this linkage was, and as 
such, these medical opinions are inconclusive.  

Aside from seeing his private doctor, the veteran also 
received a VA examination in January 2005 concerning his 
hypertension, an issue which has not been appealed.  
Irrespective of the fact that the examination related to his 
hypertension, the nurse practicioner concluded that the 
veteran had no complications secondary to his type II 
diabetes.  Although the VA examiner did not specifically 
address the etiology of the peripheral vascular disease, the 
evidence still seems to contradict what was said about the 
peripheral vascular disease in the medical opinions of 2004 
and 2005 by the veteran's private doctor.  Since we have 
conflicting evidence in this case, the Board does not have 
sufficient evidence to make an accurate decision as to the 
outcome of this claim at this time.



Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided a duty 
to assist notification letter which 
includes the most current enclosure 
discussing what the evidence must show to 
establish secondary service connection 
(the current version of 38 C.F.R. 
§ 3.310).

2.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the etiology of his current 
peripheral vascular disease.  The claims 
file must be made available for review in 
connection with the examination.  The 
examiner should specifically opine as to 
whether it is at least as likely as not 
that the veteran's service-connected 
diabetes mellitus type II caused or 
increased the severity of his peripheral 
vascular disease.  The examiner should 
provide a rationale for the opinions.  To 
the extent that his/her opinion differs 
from opinion of the veteran's private 
examiner or the opinion of VA nurse 
practicioner (discussed above), he/she 
should provide an explanation for the 
difference of opinion.

3.  Thereafter, the AMC should 
readjudicate the veteran's claim for 
secondary service connection for 
peripheral vascular disease.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



